United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit                June 15, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-60061



                       MURHAD H. FAZLI, ET AL.,

                                                        Petitioners,

                                VERSUS


                         ALBERTO R. GONZALES,
                   UNITED STATES ATTORNEY GENERAL,

                                                         Respondent.



 Petition for Review of the Decision of the Board of Immigration
                             Appeals
                             (A74 792 411)


Before GARWOOD, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:*

         Petitioners Murhad and Salima Fazli (“Petitioners”), natives

and citizens of Pakistan, petition for review of an order from the

Board of Immigration Appeals (“BIA”). The BIA affirmed, without

opinion, the decision of the Immigration Judge (“IJ”) denying

Petitioners’ application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Because



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the BIA affirmed without opinion, we treat the IJ’s decision as the

“final agency determination” for purposes of our review.     See 8

C.F.R. § 3.1(a)(7)(iii); see also Girma v. INS, 283 F.3d 664, 666

(5th Cir. 2002).

     We turn first to Petitioners’ asylum claim, which, like their

withholding of removal and CAT claims, is based on their alleged

fear of religious persecution upon return to Pakistan. See 8 U.S.C.

§ 1101(a)(42)(A) (enumerating persecution on account of religion as

a valid basis for granting asylum). Petitioners are Ismaili Shia

Muslims. Petitioners allege that the Sunni Muslim majority in

Pakistan persecutes Shia Muslims and that the Pakistani government,

though willing, is unable to control the situation. See Matter of

Kasinga, 21 I & N Dec. 357, 365 (BIA 1996) (explaining that

“persecution” can consist of harm inflicted by a government or by

“persons a government is unable or unwilling to control”). The IJ

determined that Petitioners lack a well-founded fear of religious

persecution upon return to Pakistan.

     We must uphold the IJ’s decision if it is supported by

“substantial evidence.” Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th

Cir. 1995). That is, we must deny the petition unless the evidence

supporting Petitioners’ eligibility for asylum is so overwhelming

that any reasonable factfinder would be compelled to find them

eligible. See Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997). We

will not disturb the IJ’s finding simply because we disagree with


                                2
it. See Castillo-Rodriguez v. INS, 929 F.2d 181, 184 (5th Cir.

1991).

     After our own independent and thorough review of the record

and briefs, we cannot say that the evidence compels a conclusion

contrary to that made by the IJ. Substantial evidence supports the

IJ’s decision that Petitioners do not have a well-founded fear of

religious persecution upon return to Pakistan. Therefore, we must

deny the petition as it relates to Petitioners’ asylum claim. As a

result, we need not address Petitioners’ withholding of removal

claim; it fails automatically in this context. See Eduard v.

Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004) (noting that

applications for withholding of removal are subject to a stricter

standard   of   proof   than   applications   for   asylum).   Finally,

Petitioners have waived their CAT claim by not briefing it on

appeal. See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

Thus, we DENY the petition.

DENIED.




                                   3